PER CURIAM.
Governor Lawton Chiles petitions this Court for a writ of mandamus which would require: (1) the Secretary of State to expunge certain proviso language in six specific appropriations contained in the Florida Legislature’s 1995-1996 General Appropriations Act from the official records of the State; and (2) the Comptroller to ensure that these expunctions are reflected in the financial operations of the State. We have jurisdiction pursuant to article V, section 3(b)(8) of the Florida Constitution.
The Governor, Comptroller, and Secretary of State, representing all of the parties to this action, have now filed a stipulation for settlement and motion for entry of final order. The stipulation provides that the proviso language in four of the six appropriations challenged by the Governor should be deemed unconstitutional, that the Governor voluntarily dismisses and withdraws those portions of his petition that challenge the proviso language in the other two appropriations, and that the Governor stipulates that his vetoes of the proviso language in three of the appropriations are unconstitutional. Neither the Florida Senate nor the Florida House of Representatives has sought to intervene in these proceedings.
Accordingly, we hold the following proviso language contained in the Florida Legislature’s 1995-1996 General Appropriations Act to be in violation of the Florida Constitution:
1. Ch. 95-429, § 3(234), para. 3-7, Laws of Fla.
2. Ch. 95-429, § 3 (316A), para. 2, Laws of Fla.
3. Ch. 95 — 429, § 5 (1251A), Laws of Fla.
4. Ch. 95-429, § 29, Laws of Fla.
The Governor’s challenges to the following proviso language in the Florida Legislature’s 1995-1996 General Appropriations Act are hereby withdrawn:
1. Ch. 95-429, § 6 (1833), Laws of Fla.
2. Ch. 95 — 429, § 6 (2075), para. 1, Laws of Fla.
The Governor’s vetoes of the following proviso language of the Florida Legislature’s 1995-1996 General Appropriations Act are declared unconstitutional:
1. Ch. 95-429, § 3(234), para. 3-7, Laws of Fla.
2. Ch. 95-429, § 6 (2075), para. 1, Laws of Fla.
3. Ch. 95-429, § 29, Laws of Fla.
We hereby direct the Secretary of State to expunge the foregoing unconstitutional proviso language and the Governor’s foregoing unconstitutional vetoes from the official records of the State. Additionally, we direct the Comptroller to ensure that these expunctions *107of the unconstitutional proviso language and vetoes are reflected in the financial operations of the State. Because we believe the parties to this action will fully comply with this opinion, we withhold the formal issuance of the writ of mandamus at this time.
It is so ordered.
GRIMES, C.J., and SHAW, HARDING and WELLS, JJ., concur,
ANSTEAD, J., concurs in result only,